DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 07/23/2021.  Claim 1 is pending and have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,074,858. This is a statutory double patenting rejection.

Claim
Current Application (17/384,556)
Claim
U.S. Patent 11,074,858
1
A display device comprising:
1
A display device comprising:
1
a substrate;
1
a substrate;
1
a display element layer on one surface of the substrate and including at least one light emitting element emitting light; and
1
a display element layer on one surface of the substrate and including at least one light emitting element emitting light; and
1
a pixel circuit portion on the display element layer and including at least one transistor electrically connected to the light emitting element, 10wherein the display element layer includes:
1
a pixel circuit portion on the display element layer and including at least one transistor electrically connected to the light emitting element, wherein the display element layer includes:
1
a first electrode on the substrate and electrically connected to one end of the light emitting element;
1
a first electrode on the substrate and electrically connected to one end of the light emitting element; 
1
a second electrode on the substrate and electrically connected to the other end of the light emitting element; and
1
a second electrode on the substrate and electrically connected to the other end of the light emitting element; and 
1
an insulation layer on the second electrode to cover the second electrode, and having a first opening exposing a portion of the second electrode, 20
1
an insulation layer on the second electrode to cover the second electrode, and having a first opening exposing a portion of the second electrode, 
1
wherein the display element layer is between the substrate and the pixel circuit portion,

wherein the display element layer is between the substrate and the pixel circuit portion,
1
wherein the at least one transistor is disposed on the insulation layer, and
1
wherein the at least one transistor is disposed on the insulation layer, and
1
wherein the second electrode is electrically connected to the transistor through the first opening.
1
wherein the second electrode is electrically connected to the transistor through the first opening.


As shown in the above table, claim 1 of the U.S. Patent No. 11,074,858 includes (therefore anticipates) all the limitations of claim 1 of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622